Title: From John Adams to Thomas Jefferson, 19 February 1819
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Feb’y—19th—1819

As you know I have often been ambitious of introducing to your acquaintance some of our literary characters, I now send you in the same spirit, some mathematical papers by our Mr. Bowditch who has translated La Place’s mechanique coeliste & has written commentaries upon it as voluminous as the book—; which are thought by our scientific people to be one of the greatest astronomical productions of the present age: I hope the public will soon see it in print. I would write you news if I had any—but this is “the piping time of peace” I am as ever your friend and humble servant—

John Adams